141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lem WILLIAMS, Jr., Appellant,v.Garland NELSON, State Parole Officer, Little Rock, Arkansas, Appellee.
No. 97-1306EA.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 6, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Lem Williams, Jr., filed this 42 U.S.C. § 1983 action against Garland Nelson, his former state parole officer, claiming constitutional violations in connection with Williams's parole revocation, and seeking damages and release from custody.  After the entry of a clerk's default against Nelson was set aside, the district court granted Nelson's motion to dismiss, and Williams appeals.  Having carefully reviewed the record and the parties' briefs, we find no abuse of discretion in the grant of relief from default, or in the denial of leave to file Williams's amended complaint.  We also conclude the district court correctly granted Nelson's motion to dismiss.  To the extent Williams's claims were not barred by Heck v. Humphrey, 512 U.S. 477 (1994), Williams did not allege a compensable injury attributable to Nelson.  See Heck, 512 U.S. at 487 n. 7;  Jones v. Moore, 986 F.2d 251, 253 (8th Cir.1993) (per curiam).  We affirm the district court but modify the judgment to a dismissal without prejudice.  See Schafer v. Moore, 46 F.3d 43, 45 (8th Cir.1995) (per curiam).  Williams's motion to consolidate this appeal with his pending 28 U.S.C. § 2255 action is denied.